

115 HR 5851 IH: Deployed Civilian Parity Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5851IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Keating (for himself and Mr. Cook) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for the termination of residential or motor vehicle leases and telephone service
			 contracts for combat support agency personnel working in combat theaters
			 of operation.
	
		1.Short title
 This Act may be cited as the Deployed Civilian Parity Act.2.Termination of residential or motor vehicle leases and telephone service contracts for civilian employees of combat support agencies (a)In generalChapter 8 of title 10, United States Code, is amended by inserting after section 193 the following new section:
				
					193a.Combat support agency personnel: termination of residential or motor vehicle leases and telephone
 service contractsThe terms governing the termination of residential or motor vehicle leases and telephone service contracts described in sections 305 and 305A, respectively of the Servicemembers Civil Relief Act (50 U.S.C. 3955 and 3956) with respect to servicemembers who receive military orders described in such Act shall apply in the same manner and to the same extent to civilian employees of combat support agencies (as such term is defined in section 193(f) of this title) who are assigned to work in a combat theater of operations for a period of 120 days or more..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 193 the following new item:
				
					
						Sec. 193a. Combat support agency personnel: termination of residential or motor vehicle leases and
			 telephone service contracts..
			